Wood, J., (after stating the facts.) Section 1455, Kirby’s Digest, provides that it shall be lawful for the county court to allow accounts incurred by any person in preventing the spread of, and in -nursing and caring for persons in their respective counties who have not been afflicted with, smallpox. Section 1456 provides for the method of stating and presenting the account. Section 1457 provides, among other things, “that no person shall be allowed a greater sum for services rendered * * * under the provisions of this act than is customary for such services in other cases.” The purpose of the law was to enable county courts to aid in the suppression of smallpox, but at the same time they are prevented, by the last clause quoted supra, from making exorbitant allowances for services rendered during the dread and stress of such contagions. They can not allow greater amounts than customary charges for “such services in other cases,” i. e., other cases than smallpox. The court correctly declared the law. The appellees made out their -cases by proof that the charges made were reasonable for the service they rendered. The proof that they worked night and day, not only nursing the stricken ones but doing the household work besides, was sufficient to sustain the court’s finding. The criterion for determining' the proper amount is the value of such services, i. e. the service of nursing the sick, doing household duties, etc., made necessary on account of the disease, if such service or similar service were performed in other -cases -than smallpox. The - lawmakers intended that no unusual and extravagant .charge should be allowed on account of the exigencies produced by the dreadful disease. But in the present cases, even if the amount allowed for nursing, under the proof, would have been unreasonable, the fact that appellees performed in addition customary household duties, made necessary by reason of the contagion, amply sustains the court's finding. There is nothing in the proof to estop appellee Blitter from claiming the amount that was allowed him. He had made no contract with the county, and the question at last was the value of his services as measured by the rule above announced. Judgment affirmed.